t c memo united_states tax_court kenneth p krueger petitioner v commissioner of internal revenue respondent docket no 11938-04l filed date kenneth p krueger pro_se travis vance iii for respondent memorandum opinion haines judge this matter is before us on respondent’s motion for summary_judgment filed pursuant to rule and to impose a penalty pursuant to sec_6673 unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code_of_1986 as amended background at the time this petition was filed petitioner resided in warner robins georgia on date petitioner and his wife sandra c krueger filed a joint federal_income_tax return for tax_return ie form_1040 u s individual_income_tax_return reporting a total income of zero petitioner and his wife attached to their tax_return a two-page letter that asserted basic tax-protester arguments petitioner and his wife claimed the federal_income_tax shown as withheld on forms w-2 wage and tax statement totaling dollar_figure as a refund on the tax_return the tax_return was received by the examination_division of the internal_revenue_service on date and on date form_4549 income_tax examination changes was sent to petitioner and his wife petitioner responded to the form_4549 by a letter dated date in which he stated only i can make a self-assessment concerning what my income_tax_liability might be for since i concluded that my income_tax_liability is zero for that year i did not self-assess myself with any income_tax_liability for that year therefore no income_tax_liability is shown on my therefore you have no legal authority to change my return nor to assess any amount other than what i sec_2 amounts are rounded to the nearest dollar shown on my return - and if any irs employee attempts to do otherwise they will do so at their own criminal and or civil peril i am requesting an office_audit meeting at which time you should have available the text of any written_determination and any background file documents relating to the determination that my zero return was not correct as provided in usc since sec_6001 and sec_6011 as referred to in the privacy_act notice that is contained in the booklet only direct me to comply with treasury regulations i will expect you to have the treasury regulation that imposes upon me a legal_obligation to treat seriously the changes you have proposed in my return the statute and implementing regulation that allowed you to change my return and your delegation_order from the secretary of treasury authorizing you to act in his behalf on date respondent mailed to petitioner and his wife a notice_of_deficiency for in which respondent determined that petitioner and his wife owed a deficiency of dollar_figure and a dollar_figure accuracy-related_penalty under sec_6662 based upon reported wages received from southeastern telephone systems inc and the u s air force of dollar_figure and dollar_figure respectively and miscellaneous income received from nutrition for life international inc of dollar_figure petitioner and his wife did not file a petition with the court to redetermine the deficiency instead petitioner mailed a letter dated date to the contact person named in the notice_of_deficiency with copies to the secretary_of_the_treasury the commissioner of internal revenue senator baucus chairman of the senate_finance_committee senator conrad chairman of the tax and irs oversight sub-committee and congressman thomas chairman of the house ways_and_means_committee stating that he would not file a petition with the tax_court until it was established that respondent had the legal authority to send the notice_of_deficiency in the first place respondent assessed the tax penalty and interest on date on date respondent mailed to petitioner a final notice--notice of intent to levy and notice of your right to a hearing the final notice was not addressed to petitioner’s wife sandra c krueger on date petitioner timely filed a form request for a collection_due_process_hearing petitioner’s wife did not sign the form and was not involved in the subsequent sec_6330 hearing or in the proceedings herein on date respondent sent a letter to petitioner advising him that a face-to-face conference would not be allowed if petitioner continued making frivolous and groundless arguments the letter further stated if you wish to have a face-to-face conference please write me within days from the date of this letter and describe the legitimate issues you will discuss in the same letter respondent proposed that a telephone conference be held on date petitioner acquiesced to the telephone conference and subsequently rescheduled it for date during the date telephone conference the settlement officer advised petitioner of the appeals process and his rights as a taxpayer petitioner raised only frivolous arguments consistent with those found in the attachments appended to the tax_return and incorporated in prior correspondence during the morning of the conference petitioner faxed to respondent’s settlement officer a copy of an offer_in_compromise he intended to file petitioner did not pay the dollar_figure processing fee at the time of filing and it was not processed petitioner’s offer was based on doubt as to liability and was accompanied by an attachment reciting that wages are not income and that no section of the internal_revenue_code establishes an income_tax_liability in the date notice_of_determination concerning collection action s under sec_6320 and or for notice_of_determination sent to petitioner the appeals officer determined during appeals consideration of your case you did not raise any non-frivolous collection alternatives or any non-frivolous issues appeals has obtained verification from the secretary that the requirements of any applicable law or administrative procedure have been met considered any relevant issues relating to the unpaid tax raised at the hearing and taken into consideration whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary therefore it is the determination in this case the issuance of the notice_of_intent_to_levy is sustained on date petitioner filed a petition with the court for judicial review of respondent’s notice_of_determination in his petition petitioner contends that he did not receive a hearing as required by sec_6330 because he was not allowed to have a face-to-face conference the hearing officer had no authority to limit what was to be discussed during a telephone conference and he was not allowed to challenge the existence of the underlying tax_liability on date respondent filed a motion for summary_judgment seeking a decision that collection can proceed and to impose a penalty pursuant to sec_6673 by order dated date petitioner was given until date to file a response to the motion for summary_judgment petitioner filed a response on date which stated in part petitioner was denied a face-to-face hearing unless petitioner discussed only issues allowed by the settlement officer by letter dated date petitioner was advised that appeals does not hold face- to-face hearings if only items subject_to discussion include items that are frivolous such as those attributed to moral religious political constitutional conscientious or similar grounds petitioner never raised any of these issues the issue raised by petitioner is tax_liability nowhere in the the truth about frivilous sic tax arguments is tax_liability listed discussion a decision granting summary_judgment may be rendered if the pleadings and other materials in the record show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we have considered the pleadings and other materials in the record and conclude that there is no genuine issue of any material fact and that a decision may be rendered as a matter of law petitioner argues that respondent erred by not allowing petitioner to challenge the merits of the underlying tax_liability by not conducting a face-to-face hearing and by limiting the subject matter that could be discussed during the hearing when petitioner received a notice_of_deficiency he did not follow the specific instructions contained in the notice which allowed him to petition this court if he disagreed instead petitioner sent a letter to respondent the secretary_of_the_treasury the chairman of the senate_finance_committee the chairman of the tax and irs oversight sub-committee and the chairman of the house ways_and_means_committee stating that he would not file a petition with the tax_court until it was established that the government had the legal authority to send the notice_of_deficiency in the first place we have held in numerous cases that the approach taken by petitioner is without merit see eg 118_tc_162 rewerts v commissioner tcmemo_2004_248 israel v commissioner tcmemo_2003_338 bethea v commissioner tcmemo_2003_278 fink v commissioner tcmemo_2003_61 koenig v commissioner tcmemo_2003_40 by taking this approach petitioner closed the door on his ability to contest the underlying tax_liability see sec_6330 where the underlying tax_liability is not at issue we review the commissioner’s determination to proceed with collection for abuse_of_discretion 114_tc_604 an abuse_of_discretion may be defined as an action that taking into account all the facts and circumstances is unreasonable arbitrary or capricious clearly unlawful or lacking sound basis in law see eg 122_tc_32 121_tc_111 the date telephone conference between petitioner and respondent’s appeals officer was agreed to by petitioner and constituted an appropriate hearing for purposes of sec_6330 see burbridge v commissioner tcmemo_2004_88 day v commissioner tcmemo_2004_30 at the sec_6330 hearing the matters petitioner could raise were limited by sec_6330 to include appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives during the date telephone hearing petitioner asserted only tax-protester arguments although an offer-in- compromise was faxed to the appeals officer the premise of doubt as to liability was based on the assertions that wages are not income and no section of the internal_revenue_code requires the payment of tax both tax-protester arguments respondent properly verified that the requirements of applicable law and administrative procedures were met and balanced the need for efficient collection_of_taxes with the legitimate concern that the collection action be no more intrusive than necessary see sec_6330 respondent did not abuse his discretion in sustaining the notice_of_intent_to_levy as to petitioner respondent in his motion for summary_judgment has asked the court to impose a penalty under sec_6673 against petitioner sec_6673 authorizes the court to require a taxpayer to pay the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court the taxpayer’s position in a proceeding is frivolous or groundless sec_6673 petitioner has continuously asserted throughout these proceedings only tax-protester arguments in an effort to avoid paying any income_tax at all courts have held in previous cases that these arguments are without merit see eg 898_f2d_942 3d cir 791_f2d_68 7th cir 771_f2d_64 3d cir as to petitioner’s claim that wages and salaries are not taxable_income affg tcmemo_1984_367 nestor v commissioner supra pincite as to the argument that a tax_return reporting zero taxable_income cannot be changed to reflect income received dashiell v commissioner tcmemo_2004_210 as to petitioner’s claim that no internal_revenue_code section makes him liable we reject petitioner’s boilerplate tax-protester arguments as frivolous and without merit petitioner attached as exhibit a to his response to the motion for summary_judgment the index to the publication the truth about frivolous tax arguments issued by the internal_revenue_service and claimed that nowhere is tax_liability listed nevertheless the publication covers every tax-protester argument that he has made in these proceedings because we find petitioner’s arguments to be frivolous and groundless we shall grant respondent’s motion and impose a penalty on petitioner pursuant to sec_6673 in the amount of dollar_figure in reaching our holding herein we have considered all arguments made by petitioner and to the extent not mentioned above we conclude that they are irrelevant and without merit to reflect the foregoing an appropriate order and decision will be entered
